NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TONY ALLEN CRAWFORD,                            No.    17-35796

                Plaintiff-Appellant,            No. 6:16-CV-748

 v.                                             MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                          Submitted December 17, 2018**

Before: GOODWIN, FARRIS, and LEAVY, Circuit Judges.

      Tony Allen Crawford appeals the district court’s judgement affirming the

Commissioner of Social Security’s denial of Crawford’s application for disability

insurance benefits under Title XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we reverse and remand for further

proceedings.

      Substantial evidence supports the ALJ’s finding that Crawford has past

relevant work as a construction laborer, meaning that he did not meet the criteria

for disability under Medical-Vocational Guidelines Rule 203.10. While it is not

clear from the record whether Crawford worked as a construction laborer for three

months or sixth months, either duration meets the requirement for learning this

occupation under the Dictionary of Occupational Titles (“DOT”). See DOT App.

B; Id. at 869.687-026, 1991 WL 687635. Crawford has not shown that he was

denied the opportunity to respond to the finding that he had past relevant work

experience. See Holohan v. Massanari, 246 F.3d 1195, 1209 (9th Cir. 2001).

      Crawford’s work experience also does not fall under the agency’s regulatory

exception for claimants who have worked only “off-and-on” during the pertinent

fifteen-year period, excluding these jobs from qualifying as past relevant work

experience. See DOT App. B. While the record shows periods of sporadic work

activity, it does not establish that Crawford “can hold a job for only a short period

of time,” as his work as a nightclub bouncer for several years refutes this

proposition. See Gatliff v. Comm’r of Soc. Sec. Admin., 172 F.3d 690, 694 (9th Cir.

1999).

      The ALJ failed to provide specific and legitimate reasons for rejecting the


                                          2
opinion of examining psychologist Dr. Alvord. For instance, while the ALJ

reasoned that, although Dr. Alvord attributed Crawford’s anxiety to childhood

trauma, Crawford’s mental status was fairly normal and his memory was intact, the

ALJ did not explain the relationship between this trauma-induced anxiety and the

expected effect on memory or IQ. Because the ALJ “must set forth his own

interpretations and explain why they, rather than the doctors’, are correct,” the

ALJ’s omission of this explanation means that this reason is not specific and

legitimate. See Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294, 1299

(9th Cir. 1999) (citation and internal quotation marks omitted). The ALJ similarly

failed to elucidate how Crawford’s treatment history and daily activities fail to

support Dr. Alvord’s opinion. See id.

      Several of the ALJ’s reasons for discounting Dr. Alvord’s opinion also lack

substantial evidentiary support. See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th

Cir. 2017). For example, the record does not substantiate the ALJ’s reasoning that

nothing in Crawford’s vocational history supports Dr. Alvord’s opinion, as

Crawford’s earning records demonstrate that he has not worked since 2005.

Similarly, the pyschodiagnistic test results that Dr. Alvord obtained contradict the

ALJ’s assertion that nothing in Dr. Alvord’s examination and testing results

supports his opinion about Crawford’s limitations.




                                          3
      The ALJ cited several clear and convincing reasons for discounting

Crawford’s testimony as to his symptoms and limitations, including the lack of

supporting medical evidence, conservative treatment, reported activities, and

inconsistencies in Crawford’s statements. See Trevizo, 871 F.3d at 678; Molina v.

Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012); Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1227 (9th Cir. 2009); Tommasetti v. Astrue, 533 F.3d

1035, 1039-40 (9th Cir. 2008). Crawford’s objections to the ALJ’s reliance on his

inconsistent statements and lack of supporting medical evidence amount to

advocating for alternatives to the ALJ’s rational interpretation of the record and

therefore do not demonstrate error. See Revels v. Berryhill, 874 F.3d 648, 654 (9th

Cir. 2017). While the ALJ erred by citing Crawford’s criminal convictions to

discount his testimony, the error was harmless because the ALJ provided other

clear and convincing reasons. See Carmickle v. Comm’r, Soc. Sec. Admin., 533

F.3d 1155, 1162 (9th Cir. 2008).

      The ALJ committed reversible error by failing to proffer specific and

legitimate reasons for rejecting Dr. Alvord’s opinion. Because the ALJ did not err

in discounting Crawford’s testimony, it is not clear from the record that crediting

Dr. Alvord’s opinion would require the ALJ to find Crawford disabled. See

Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Therefore, we remand for

further proceedings so that the ALJ can reconsider Dr. Alvord’s opinion and either


                                          4
credit the opinion or provide specific and legitimate reasons for discounting it,

reformulate Crawford’s residual functional capacity if necessary, conduct a new

Step Five analysis if necessary, and engage in further proceedings consistent with

this decision that the ALJ deems appropriate.

      REVERSED AND REMANDED.




                                          5